Case: 19-60915     Document: 00515813656         Page: 1     Date Filed: 04/08/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            April 8, 2021
                                  No. 19-60915                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Carmen Xiomara Paz-Fernandez; Jose Ramon Martinez-
   Paz,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A202 131 897
                              BIA No. A202 131 898


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Carmen Xiomara Paz-Fernandez and her derivative beneficiary, Jose
   Ramon Martinez-Paz, are natives and citizens of Honduras. They petition
   for review of the decision of the Board of Immigration Appeals (BIA)


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60915       Document: 00515813656           Page: 2   Date Filed: 04/08/2021




                                      No. 19-60915


   dismissing their appeal of an Immigration Judge’s (IJ) denial of their
   application for asylum, withholding of removal, and protection under the
   Convention Against Torture (CAT).             Paz-Fernandez argues the BIA
   erroneously determined that the harm she suffered did not rise to the level of
   past persecution, that she did not establish a well-founded fear of future
   persecution, and that she did not demonstrate that the Honduran
   government was unable or unwilling to control her persecutor. She further
   contends the BIA incorrectly concluded that she had not been tortured and
   ignored evidence showing that local police officers acquiesced to her
   persecutor’s violent acts.
            This court reviews the BIA’s decision and the IJ’s ruling, to the extent
   it affects the BIA’s decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
   2009).     We review factual findings for substantial evidence and legal
   questions de novo. Iruegas-Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017).
   Under substantial evidence review, reversal is improper unless this court
   decides “not only that the evidence supports a contrary conclusion, but also
   that the evidence compels it.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006) (internal quotation marks and citation omitted).
            The evidence does not compel a conclusion that the police either
   condone the violent actions of Paz-Fernandez’s persecutor or are completely
   helpless to protect her, particularly considering that she has not sought help
   from local authorities and merely speculates that they would not protect her
   because some police officers appear to be friendly with her persecutor. See
   Gonzales-Veliz v. Barr, 938 F.3d 219, 231 (5th Cir. 2019). Paz-Fernandez
   argues that the BIA and IJ erred by requiring her to show conclusive evidence
   that it would have been futile to report her persecutor to the police, but we
   do not have jurisdiction to consider this argument because she did not
   exhaust it before the BIA. See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir.
   2009). Paz-Fernandez’s failure to establish that the government is unable or



                                           2
Case: 19-60915      Document: 00515813656          Page: 3   Date Filed: 04/08/2021




                                    No. 19-60915


   unwilling to control her persecutor is, on its own, dispositive of her claims
   regarding both past persecution and her well-founded fear of future
   persecution. See Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006).
   Further, because she fails to meet the less stringent standard for asylum, Paz-
   Fernandez is necessarily unable to establish eligibility for withholding of
   removal. See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
          The evidence also does not compel a conclusion that Paz-Fernandez
   is eligible for CAT relief, as she has not established that the government
   would consent to her torture. See Tamara-Gomez v. Gonzales, 447 F.3d 343,
   350-51 (5th Cir. 2006); Garcia v. Holder, 756 F.3d 885, 892 (5th Cir. 2014).
   In particular, she has not established that the police would acquiesce in her
   torture, and the record reflects that the Honduran government is making
   progress in reducing societal violence. Further, there is no merit to Paz-
   Fernandez’s argument that the BIA erroneously focused on the national
   government’s efforts to curb violence and failed to address her assertion that
   local police officers allow her persecutor to commit violent acts with
   impunity.   The record makes clear that the BIA considered, but was
   ultimately unpersuaded by, her allegation that the local police would allow
   her to be tortured.
          The petition for review is DENIED.




                                          3